|1BYRNES, Judge.
Plaintiff-appellee, Jesus Carmona, filed a civil damage claim against various defendants. Mr. Carmona obtained a judgment ordering the defendant-appellant, Harry F. Connick in his capacity as District Attorney for the Parish of Orleans, to furnish free of charge copies of the district attorney’s files relating to the defendants in Mr. Carmona’s civil damage claim. The District Attorney appeals that judgment, contending that his office is not required to furnish copies free of charge under these circumstances, and that his office should not be required to furnish Mr. Carmona with another copy of one of the files already furnished to him. We reverse in part, and affirm in part.
LSA-R.S. 44:32 C.(2) is controlling. Miles v. Connick, 613 So.2d 1169, 1171 (La.App. 4 Cir.1993) writ den. 618 So.2d 405 (La.1993). Mr. Carmona has been classified as a pauper pursuant to LSA-C.C.P. art 5181-5185. LSA-R.S. 44:32 C.(2) provides in pertinent part that:
.... Copies of records may be furnished without charge or at a reduced charge to indigent citizens of this state ...
|2The above quoted language from LSA-R.S. 44:32 C.(2) employs the permissive “may” instead of the mandatory “shall.” The District Attorney may, in his discretion, furnish copies free of charge or at a reduced rate to indigents, but there is no requirement that he do so. It was error for the trial court to order the District Attorney to furnish Mr. Carmona with free copies.
This Court also agrees with the District Attorney that his office cannot be required to furnish Mr. Carmona with a second copy of documents previously furnished to him. However, implicit in the judgment of the trial court is a finding that the documents had not already been furnished to Mr. Car-mona. We find nothing in the record that would permit this Court to reverse the trial court’s implicit finding on this issue.
*1301Mr. Carmona has only been partially successful in this action against the District Attorney, and there is no evidence of any obstructionist attempt by the District Attorney to prevent Mr. Carmona from obtaining copies of requested documents. Therefore, the denial of Mr. Carmona’s request for attorney’s fees is reasonable. LSA-R.S. 44:35 D.
For the foregoing reasons that portion of the judgment of the trial court requiring the District Attorney to supply copies free of charge is reversed; those portions of the judgment requiring the District Attorney to furnish Mr. Carmona with copies that the District Attorney claims had already been furnished to him and denying Mr. Carmona’s request for sanctions or attorney’s fees are affirmed.

AFFIRMED IN PART AND REVERSED IN PART.